Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.     Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11242420 Hirai et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the term “monomer” of the patented claims implies that they are intended to be made into polymers, as would have readily been appreciated by the ordinary skilled artisan.  The unsaturated group of the monomer would have also been understood by the ordinary skilled artisan to allow the “monomer” to form polymer.  It therefore would have been obvious to one of ordinary skilled artisan to make the polymer of the instant claims from the monomer of the patented claims.

s 1-8, 10-14, and 18-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/407236.  Although the claims at issue are not identical, they are not patentably distinct from each other because the polymers of copending claims 1, 2, 4, and 5 fall within the scope of the instant claims and the polymers of the instant claims 1-3, 5, 6, and 8 fall within the scope of the copending claims such that it would have been obvious to one of ordinary skill in the art to make the polymers of the instant claims from the copending claims and vice versa.  
The relationship between softening point and glass transition temperature and the overlap of softening points of the instant claim 8 and copending claim 2 indicates that the copending claimed polymers with the softening points of copending claim 2 necessarily and inherently possess the glass transition temperature of the instant claim 4 and inherently possess the properties of the instant claims 26-28.  See MPEP 2112.
The similarities in monomer identities and softening point and the relationship between softening point and glass transition temperature indicate that the copending polymers and instantly claimed polymers have similar monomer contents.  Note that glass transition temperature is indicated by the Fox equation for Tg which is:

1/Tg, copolymer = Σi (weight fraction of monomer i/Tg of homopolymer of monomer i).

It is thereby clear that the similar softening temperatures of the instantly claimed polymers and the copending claimed polymers coupled with the use of the same monomers in both polymers indicates similar amounts of the same monomers as well.  This necessitates that 
Copending claims 6 and 7 make obvious the instant claims 10 and 11 and vice versa.
Copending claim 8 makes obvious the instant claim 12 and vice versa.
Copending claim 9 makes obvious the instant claim 13 and vice versa.
Copending claim 10 makes obvious the instant claims 14 and 18 and vice versa.
Copending claim 11 makes obvious the instant claims 19 and 20 and vice versa.
Copending claim 12 makes obvious the instant claim 21 and vice versa.
Copending claim 13 makes obvious the instant claims 22, 23, and 25 and vice versa.
Copending claim 14 makes obvious the instant claim 24 and vice versa.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.      Claims 9, 15-17 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose the inventions fo the instant claims 9, 15-17 and 29 and does not provide proper rationale for modifying the closest prior art into the inventions of the instant claims 9, 15-17 and 29.

6.     The instant claims 1-29 are not the subjects of prior art rejections.  This does not remove the above noted obviousness-type double patenting rejections.



7.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/           Primary Examiner, Art Unit 1762